DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13, 16-20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first insulating layer has a plurality of first vias, and the first vias expose the first electrode and the second electrode;
the second insulating layer covers the reflective layer and has a plurality of second vias; and 
the reflective layer has a plurality of third vias, wherein the first electrode pad and the second electrode pad are electrically connected to the first electrode and the second electrode respectively through the first vias, the second vias, and the third vias.” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- - forming the first insulating layer on the epitaxial stacked layer, the first electrode, and the second electrode and etching parts of the first insulating layer to form a plurality of first vias, the first vias exposing parts of the first electrode and the second electrode; 
forming the reflective layer on the first insulating layer and etching parts of the reflective layer to form a plurality of third vias, the third vias respectively aligning with the first vias; and 
forming the second insulating layer on the reflective layer and etching parts of the second insulating layer _to form a plurality of second vias, the second vias respectively aligning with the third vias.” with combination of other claim limitations in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899